Citation Nr: 0507712	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  01-01 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel

INTRODUCTION

The veteran served on active duty from April 1956 to April 
1961, and July 1961 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which declined to reopen a claim for 
service connection for a low back condition.

In March 2003, the veteran appeared before the undersigned 
Veterans Law Judge
at a travel board hearing held in Albuquerque, New Mexico.

In October 2003 the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
requested development was accomplished and the case is again 
before the Board for final appellate review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

A rating decision dated in November 2004 assigned a temporary 
100 percent rating until March 1, 2003, for the veteran's 
service-connected left knee disability, following which a 60 
percent rating was assigned.  The veteran was informed of 
this action in a November 2004 letter.  Since there is no 
response from the veteran as to this matter, it is not before 
the Board at this time.  38 C.F.R. § 20.200 (2004).


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder 
was denied in October 1982 because the low back disorder was 
determined to be unrelated to service.  The veteran was 
advised of the decision and did not appeal.

2.  The additional evidence added to the record since October 
1982 is duplicative of evidence previously on file and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the RO 
decision in October 1982, and the claim for service 
connection for a low back disorder may not be reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001); 38 C.F.R. §§ 3.159, 20.1103 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).

In a February 2004 letter, following an October 2003 Board 
remand, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to provide the RO with 
any evidence or information he had pertaining to his appeal.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

Additionally, in accordance with the Board remand, the 
veteran was advised that he had one year from the date of the 
February 2004 VCAA notification letter to submit any 
additional evidence he wanted considered in conjunction with 
his current claim. 
The original rating decision on appeal, to consider whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a low back disorder, was in 
March 1999, more than a year prior to the November 2000 
enactment of the VCAA.  Therefore, the veteran did not 
receive a VCAA notice prior to the rating decision declining 
to reopen his claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  VCAA notice was provided by the RO prior to the 
present transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
The VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The statute specifically provides that 
nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

The Board notes that in the prior remand of October 2003, the 
RO was instructed to allow the veteran one year to respond to 
the VCAA notice, in compliance with Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit found that the 
denial of a claim within one year of the notice, with a 
promise to reopen the claim within the one- year period if 
substantiating evidence was submitted, did not satisfy the 
statutory requirement that the veteran be allowed one year in 
which to submit the requested evidence.

In legislation enacted subsequent to the Board's October 2003 
remand  - on December 16, 2003 - Congress amended 38 U.S.C.A. 
§ 5103(b) to allow VA to adjudicate a claim for VA benefits 
before expiration of the one-year period provided in the 
statute.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (codified at 
38 U.S.C. § 5103(b)).  The amendment to the statute is 
effective November 9, 2000, the date of enactment of the 
VCAA.  The purpose in the December 2003 amendment was to 
reverse the holding by the Federal Circuit in Paralyzed 
Veterans of America that a claim for VA benefits could not be 
denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that the requirements of VCAA have been 
met, and deciding the appeal at this time is not prejudicial 
to the veteran.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran performed more than 22 years of active service 
when he retired from service in June 1979.  There are no 
service medical record entries reflecting any complaints of, 
treatment for, or findings of, any low back problems.

A March 1978 Report of Medical History filled out by the 
veteran indicates he had frequent or severe headaches; eye 
trouble; ear, nose and throat trouble; sinusitis; broken 
bones; piles or rectal disease; and a trick knee.  The 
veteran did not note any recurrent back pain.

On the March 1978 Report of Medical Examination accompanying 
the Report of Medical History, the examining physician noted 
external hemorrhoids, a scar on the upper right thigh, 
defective vision, and high frequency hearing loss.  The 
veteran was found physically qualified for an extension of 
six months, but not physically qualified for an extension 
over six months, because of weight.  There was no indication 
of any low back disorder.

On a May 1979 Report of Medical Examination, in conjunction 
with the veteran's transfer to the Fleet Reserve, the 
examining physician noted multiple moles and papillomas, 
bilateral crepitus of the knees, vision corrected by glasses, 
and mild rectal fissures.  The veteran was found fit for 
transfer to the Fleet Reserve.  There was no indication of 
any low back disorder.

The veteran received treatment for a low back strain at 
Cannon Air Force Base in October 1981.  Air Force Base 
outpatient treatment records dated in October 1981 show that 
the veteran reported injuring his back on active duty on 
board a ship during a typhoon in 1962.  The assessment was 
acute exacerbation of pain secondary to old injury.  

An August 1982 VA medical examination contains a diagnosis of 
lumbosacral strain, disc narrowing.  The veteran reported 
injuring his back in 1961 in a storm at sea, for which he 
sought treatment once while on active duty, and once or twice 
after leaving active duty.  (No reports of such treatment 
could be located in the claims file.)

In an October 1982, rating decision, the RO denied the 
veteran's claim for service connection for a lumbar strain 
with disc narrowing.  The stated basis for the denial was 
that there was no showing that the veteran's low back 
disability was incurred in service.  The veteran was notified 
of the decision but did not appeal, and the decision is now 
final.  The Board observes that there must be new and 
material evidence as to any aspect of the veteran's claim 
which was lacking at the time of the last final denial in 
order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 
273 (1996).

In May 1999, the veteran submitted 39 pages of medical 
records from Cannon Air Force Base, covering the period 
October 1979 to March 1997.  Copies of the records dated 
prior to August 1982 were in the claims file at the time of 
the August 1982 RO decision.  Records included in the 
submission, dated subsequent to August 1982, potentially 
pertinent to the claim at issue, included:

A December 1982 Cannon Air Force Base medical record that 
reflects treatment for a low back strain.  In that record, 
the veteran reported injuring his back "15 years ago." 

An August 1988 Cannon Air Force Base medical record that 
reflects treatment for a low back muscle spasm.

A July 1992 Cannon Air Force Base medical record that 
reflects treatment for a muscle strain of the left flank.

November 1994 Cannon Air Force Base radiology reports that 
found degenerative osteoarthritic changes of the lumbosacral 
spine and narrowing of the exit of the conjoined root, L5 and 
S1.

A November 1994 Cannon Air Force Base medical record that 
reflects a provisional diagnosis of lower back pain and 
radiation of pain.

A November 1994 Cannon Air Force Base physical therapy 
consultation sheet that reflects that the veteran reported 
hyperextension of his back in 1962, and having back pain off 
and on since that time.

A May 1995 Cannon Air Force Base medical record reflects a 
history of low back pain which was now better.

A March 1997 Cannon Air Force Base medical record reflects 
treatment for low back pain with the veteran reporting that 
he injured in while on active duty.

A February 1995 consultation report from Scott C. Erwood, MD, 
diagnosed stenosis at the L4-5 level, with facet arthrosis.  
The examining physician noted the veteran reported his back 
pain "may have started in 1962 while he was in the Navy 
[when he] was tossed back and forth and struck a table and 
hyper extended his back."  The veteran further reported 
that, while he had back pain for some time thereafter, the 
pain resolved.  In approximately 1989 or 1990, however, he 
started to feel the same pain in his back after changing a 
truck tire.

In May 1999 the veteran filed to reopen his claim for service 
connection for a low back disability.

A March 2001 VA clinic note contains the veteran's report 
that he had back pain since an incident in the Navy in 1962 
when the ship he was on took a roll and he fell and hit his 
back.  The veteran reported that he has had intermittent pain 
since that time, which has gotten worse over the last two 
years.  The impression was degenerative joint disease of the 
lumbosacral spine with facet joint arthropathy with pain.

A May 2001 VA clinic note reflects follow up for the 
veteran's L4-5 facet joint disease with back pain.  The 
examining physician noted that the veteran did not request 
medication or surgery but, rather, documentation of his back 
problems by the VA system.
 
A March 2003 consultation note by Jacob George, MD, noted 
that the veteran reported an injury to his knee while on 
board a ship in the military in 1962.  The veteran related 
the injury to being pitched from side to side back and forth 
during a storm, and hitting his knee against a counter.  A 
history of degenerative disc disease at the L4-5 level was 
also noted.

At a March 2003 travel board hearing, the veteran and his 
representative acknowledged that his service medical records 
do not reflect any treatment for a back disorder.  The 
veteran testified that he injured his back in 1962 during a 
typhoon when the ship took a 58 degree roll, causing him to 
slide across the room, hitting a table with his back.  The 
veteran's representative noted that a recent medical report 
from Dr. Jacob George was not of record (the March 2003 
consultation note discussed above), and that the report was 
confusing as to whether the veteran injured his knee or his 
back during the typhoon.  

An August 2003 clinic note by Scott Washburn, DO, noted that 
the veteran reported L4-L5 degenerative disc disease from a 
1962 incident while on active duty.

A February 2004 letter from Scott Washburn, DO, noted that 
the veteran has been seen in his office since August 2003 for 
severe lower back pain "as a result of injury to that region 
while on active duty."  Dr. Washburn further stated, "I 
have no reason to believe that his pain is not a result of 
his back injuries that he sustained on active duty and that 
his current diagnosis of somatic dysfunction of the lumbar, 
thoracic, and cervical spine, and degenerative disc disease 
of the lumbar spine are common findings in a condition that 
has been ongoing for some time."

A March 2004 radiology consultation report signed by Michael 
A. Rowley, MD, noted mild stenosis at the L1-2 level, 
moderate stenosis at the L2-3 and L3-4 levels, and severe 
stenosis at the L4-5 level, with neural foramina narrowing 
bilaterally at the L2-3 level.

Legal Criteria

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed.Reg 45620 
(2001).  However, those provisions are only applicable to 
claims filed on or after August 29, 2001.  As the veteran's 
claim substantially predates August 2001, the new regulatory 
criteria are not applicable.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  When the evidence submitted is 
inherently incredible, that presumption will not apply.  See 
Kates v. Brown, 5 Vet. App. 93, 95 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 547-48 (1992).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Analysis

The veteran's claim for service connection for a low back 
disability was denied by the RO in November 1982.  Since he 
did not appeal that decision and it is now final, he must 
submit new and material evidence to reopen the claim.

With his request to reopen his claim, the veteran has again 
stated that he incurred a back injury during his active 
service.  At the time of the November 1982 denial, however, 
the evidence included the veteran's statement that he injured 
in his back in 1962 on board a ship during a storm which 
caused the ship to roll and threw him into a table.  Evidence 
submitted since the 1982 denial reiterating the veteran's 
statement that he injured his back during service is merely 
cumulative and redundant. 

At the time of the November 1982 denial there was no 
competent medical evidence of a nexus between the veteran's 
low back disability and an in-service injury.  Any medical 
evidence submitted since the 1982 denial showing such a nexus 
would be new and material and would be so significant that it 
must be considered.  There is, however, no such competent 
medical evidence. 

The evidence is clear that the veteran has a current 
disability.  At the time of the November 1982 denial, 
however, the evidence established that the veteran had a low 
back disability.  Evidence submitted since the 1982 denial 
showing the existence of a current disability is merely 
cumulative and redundant.  Additionally, further medical 
records showing treatment years after service which do not 
link the post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  

Here, evidence offered to support the veteran's assertion 
that his present low back disability had its onset in service 
consists of his own statements, which appear in his March 
2003 travel board hearing; in numerous written statements 
submitted to the RO; and in numerous medical records as a 
veteran-reported history.  The veteran's statements relating 
his current low back problems to service cannot, by 
themselves establish that this is so. As a layperson, he may 
describe an incident or event, but he is not competent to 
opine regarding the etiology of a disease or disability.  
Since the lay statements concerning the onset of any such 
condition are not competent, they are not material.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence".  Nor does the mere transcription of the lay 
history the veteran provided transform such statements into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409.  Examples of this include the February 
1995 consultation report from Dr. Erwood and the March 2001 
VA clinic note.  Both of these records noted the veteran's 
history but then failed to link such history to service.  

Dr. Washburn's statement also falls into the aforementioned 
category since it clearly relies on an unsubstantiated 
history.  In his statement, he relied on the veteran's 
reported injuries to the back in service, which was not 
documented in any contemporaneous service records.  Given 
that the opinion relied on an unsubstantiated recollection, 
it cannot be presumed to be credible.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (the presumption of credibility 
does not apply to evidence that is based on an inaccurate 
factual premise).    

The Board therefore finds that none of the evidence submitted 
since the 1982 RO denial of service connection for a low back 
disorder is new or material, and is not so significant by 
itself, or in conjunction with other evidence, that it must 
be considered in order to fairly decide the merits of the 
claim

In the absence of new and material evidence, the claim for 
service connection for a low back disorder may not be 
reopened.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a low back disorder; the 
appeal is denied.





	                        
____________________________________________
	M. SABULSKY 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


